DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molitor et al. (US 2008/0315453).
Regarding claim 18:  Molitor et al. (US ‘453) discloses a process of preparing a polyester composition by melt mixing a linear polyester oligomer and a polyester polymer [abstract], wherein Molitor et al. (US ‘453) discloses copolyesters as the polyester [0050] [see MPEP 2131.02].

18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barton et al. (US 2007/0276065).
Regarding claims 18-20:  Barton et al. (US ‘453) discloses a process of preparing copolyesters [abstract], wherein Example 1 [Ex. 1; 0618] reacts a mixture of dimethyl terephthalate (DMT), 1,1,2,2-tetramethyl-1,3-cyclobutanediol (TMCD) and 1,4-cyclohexanedimethanol (CHDM), with subsequent addition of CHDM, to afford a copolyester [Ex. 1; 0618].

Allowable Subject Matter
Claims 1-4, 7-9 and 11-17 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  While Molitor et al. (US 2008/0315453) discloses mixing a linear polyester oligomer and a polyester polymer [abstract], wherein Molitor et al. (US ‘453) discloses copolyesters as the polyester [0050], Molitor et al. (US ‘453) does not disclose a linear copolyester prepared from a dialkyl terephthalate, 2,2,4,4-tetramethyl-1,3-cyclobutanediol and 1,4-cyclohexanedimethanol having an IV of 0.5-1.00 dL/g or a linear copolyester oligomer prepared from a dialkyl terephthalate, 2,2,4,4-tetramethyl-1,3-cyclobutanediol and 1,4-cyclohexanedimethanol having an IV of less than 0.5 dL/g.  
Barton et al. (US 2007/0276065) does not disclose a linear copolyester prepared from a dialkyl terephthalate, 2,2,4,4-tetramethyl-1,3-cyclobutanediol and 1,4-cyclohexanedimethanol having an IV of 0.5-1.00 dL/g, or a linear copolyester oligomer prepared from a dialkyl terephthalate, 2,2,4,4-tetramethyl-1,3-cyclobutanediol and 1,4-cyclohexanedimethanol having an 

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767